 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   THOMAS JOHN HEILMAN,                               Case No.: 13-CV-2984 JLS (AGS)
     CDCR #H-76785,
12
                                       Plaintiff,       ORDER GRANTING MOTION TO
13                                                      WITHDRAW
     v.
14
                                                        (ECF Nos. 400, 405, 407)
     A. SILVA, et al.,
15
                                    Defendants.
16
17
18         Presently before the Court is Counsel Melissa Bobrow’s Motion to Withdraw as
19   Counsel. (ECF No. 400.) After considering Ms. Bobrow’s arguments and the law, the
20   Court GRANTS the Motion to Withdraw as Counsel.
21                                    LEGAL STANDARD
22          “An attorney may not withdraw as counsel except by leave of court, and the decision
23   to grant or deny counsel’s motion to withdraw is committed to the discretion of the trial
24   court.” Beard v. Shuttermart of Cal., Inc., No. 07CV594WQH (NLS), 2008 WL 410694,
25   at *2 (S.D. Cal. Feb. 13, 2008) (alterations, citations, and internal quotation marks
26   omitted); see also Civ. L.R. 83.3(g)(3). “In ruling on a motion to withdraw as counsel,
27   courts consider: (1) the reasons why withdrawal is sought; (2) the prejudice withdrawal
28   may cause to other litigants; (3) the harm withdrawal might cause to the administration of

                                                    1
                                                                               13-CV-2984 JLS (AGS)
 1   justice; and (4) the degree to which withdrawal will delay the resolution of the case.” Leatt
 2   Corp. v. Innovative Safety Tech., LLC, No. 09-CV-1301-IEG (POR), 2010 WL 444708, at
 3   *1 (S.D. Cal. Feb. 2, 2010) (citing Beard, 2008 WL 410694, at *2).
 4         Pursuant to Civil Local Rule 83.4(b), each attorney “permitted to practice in this
 5   court shall be familiar with and comply with the standards of professional conduct required
 6   of members of the State Bar of California.” Civ. L.R. 83.4(b). In relevant part, California
 7   Rule of Professional Conduct 3-700 provides:
 8         (A) In General.
 9                (1) If permission for termination of employment is required by
                  the rules of a tribunal, a member shall not withdraw from
10
                  employment in a proceeding before that tribunal without its
11                permission.
12
                  (2) A member shall not withdraw from employment until the
13                member has taken reasonable steps to avoid reasonably
                  foreseeable prejudice to the rights of the client, including giving
14
                  due notice to the client, allowing time for employment of other
15                counsel, complying with rule 3-700(D) [concerning the return of
                  client papers and property and the refund of any advance fees not
16
                  earned], and complying with applicable laws and rules.
17
           (C) Permissive Withdrawal.
18
19                [A] member may not request permission to withdraw in matters
                  pending before a tribunal, and may not withdraw in other matters,
20
                  unless such request or such withdrawal is because:
21                ...
                  (5) The client knowingly and freely assents to termination of the
22
                      employment; or
23
                  (6) The member believes in good faith, in a proceeding pending
24
                      before a tribunal, that the tribunal will find the existence of
25                    other good cause for withdrawal.
26   Pursuant to the Southern District of California’s Civil Local Rules, “[a] notice of motion
27   to withdraw as attorney of record must be served on the adverse party and on the moving
28   attorney’s client.” Civ. L.R. 83.3(f)(3)(a).

                                                    2
                                                                                13-CV-2984 JLS (AGS)
 1                                           ANALYSIS
 2   I.    Jurisdiction
 3         As a preliminary matter, the United States District Court for the Southern District of
 4   California has jurisdiction to decide Ms. Bobrow’s Motion. “The filing of a notice of
 5   appeal is an event of jurisdictional significance—it confers jurisdiction on the court of
 6   appeals and divests the district court of its control over those aspects of the case involved
 7   in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982). “The
 8   District Court retains jurisdiction,” however, “over all matters not involved in the appeal.”
 9   Perry v. City and Cnty. of S.F., No. 10-16696, 2011 WL 2419868, at *68 (9th Cir. 2011)
10   (citing Marrese v. Am. Acad. of Orthopaedic Surgeons, 470 U.S. 373, 379 (1985)).
11         Plaintiff appeals to the Ninth Circuit this Court’s refusal to vacate the settlement
12   agreement and is currently proceeding pro se during his appeal. See ECF No. 395 at 4,
13   26–28. Withdrawal of counsel is not an aspect of the case involved in the appeal.
14   Accordingly, this Court has jurisdiction to rule on Ms. Bobrow’s Motion to Withdraw.
15   II.   Withdrawal as Counsel
16         Ms. Bobrow seeks to withdraw as counsel for Plaintiff Thomas Heilman. ECF No.
17   400. She explains that Mr. Heilman has filed several motions with the Court arguing that
18   she provided Mr. Heilman with ineffective assistance and coerced him into signing the
19   settlement agreement. Id. On July 19, 2018, co-counsel David Zugman filed a motion to
20   withdraw for the same reasons, ECF No. 383, and on August 20, 2018, this Court granted
21   Mr. Zugman’s request. ECF No. 389. Ms. Bobrow represents that she has served a notice
22   of the motion to withdraw as required by Civil Local Rule 83.3(g)(3)(a). Declaration of
23   Melissa Bobrow, ECF No. 400-1, at 1–2. The Court finds that Ms. Bobrow has presented
24   valid reasons to withdraw. Any concerns that Mr. Heilman will be prejudiced are tempered
25   by the fact that he has appealed the settlement to the Ninth Circuit and is already proceeding
26   pro se. ECF No. 395. There is minimal likelihood of harm to the administration of justice
27   and this withdrawal will not delay resolution of the case. The Court therefore GRANTS
28   Ms. Bobrow’s Motion.

                                                   3
                                                                                13-CV-2984 JLS (AGS)
 1                                         CONCLUSION
 2         Based on the foregoing, the Court:
 3         1. GRANTS Ms. Bobrow’s Motion to Withdraw as Counsel, (ECF No. 400). The
 4   Clerk of Court SHALL update the docket to reflect the withdrawal of Ms. Bobrow as
 5   counsel for Plaintiff in this case.
 6         2. DENIES AS MOOT Plaintiff’s Motion for Current Status of Appointed Counsel
 7   Melissa Bobrow (ECF No. 405).
 8         3. DENIES Plaintiff’s Motion/Request for Court Documents (ECF No. 407).
 9         IT IS SO ORDERED.
10   Dated: June 3, 2019
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                       13-CV-2984 JLS (AGS)
